Case: 21-10492      Document: 00516141809         Page: 1    Date Filed: 12/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 21-10492                          December 22, 2021
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edgar Garza-Limones,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-352-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Edgar Garza-Limones appeals his sentence of 72 months in prison and
   three years of supervised release, which the district court imposed following
   his guilty plea conviction for illegal reentry in violation of 8 U.S.C. § 1326.
   He was sentenced under § 1326(b), which allows for a sentence above the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10492      Document: 00516141809          Page: 2   Date Filed: 12/22/2021




                                    No. 21-10492


   otherwise applicable statutory maximum under § 1326(a), provided that the
   defendant was removed after sustaining a conviction for certain offenses. See
   also 18 U.S.C. § 3583(b) (providing for increased maximum term of
   supervised release). Garza-Limones contends that because the indictment
   did not allege such a prior conviction, he was charged only under § 1326(a)
   and that his sentence exceeds the statutory maximum punishment for such
   an offense. He concedes that the issue is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224 (1998), but he seeks to preserve the issue for
   further review. The Government has moved for summary affirmance,
   asserting that Garza-Limones’s argument is foreclosed.
          Garza-Limones’s argument is indeed foreclosed by Almendarez-
   Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United
   States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008). Accordingly, the
   motion for summary affirmance is GRANTED, see Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the Government’s motion for
   an extension of time to file a brief is DENIED as unnecessary, and the
   judgment of the district court is AFFIRMED.




                                         2